DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 5/23/2022 in which claims 1, 12, and 17 have been amended, claims 2, 8, 11, 13, and 18 have been canceled and new claims 21-24 have been added.  Thus, the claims 1, 3-7, 9-10, 12, 14-17, and 19-24 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-10, 12, 14-17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining a gain or a loss associated with the currency transaction without significantly more.
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 12, and 17.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., storing, by a computer system, a plurality of cryptocurrency acquisition transactions in an ascending order of respective transaction timestamps; storing a plurality of cryptocurrency disposal transactions in an ascending order of respective transaction timestamps; selecting a cryptocurrency disposal transaction of the plurality of cryptocurrency disposal transactions; selecting, from the plurality of cryptocurrency acquisition transactions, one or more candidate cryptocurrency acquisition transactions, such that a timestamp of each candidate cryptocurrency acquisition transaction is less than a timestamp of the selected cryptocurrency disposal transaction; matching the selected cryptocurrency disposal transaction with at least a subset of the one or more candidate cryptocurrency acquisition transactions including the selected cryptocurrency acquisition transaction; determining, for each of the matched transactions, a corresponding fiat currency transaction amount; computing, using the fiat currency transaction amounts, one of: a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction; generating a data set comprising one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction; and utilizing the data set for a cryptocurrency market simulation application.  These limitations (with the exception of italicized limitations) describe the abstract idea of determining a gain or a loss associated with the currency transaction, which correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  The additional limitations of a computer system, cryptocurrency, a memory data structure, and a cryptocurrency market simulation application do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer system, cryptocurrency, a memory data structure, and a cryptocurrency market simulation application result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computer system, cryptocurrency, and a memory data structure are all recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a computer system, cryptocurrency, a memory data structure, and a cryptocurrency market simulation application result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computer system, cryptocurrency, a memory data structure, and a cryptocurrency market simulation application are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
	Similar arguments can be extended to other independent claims 12 and 17 and hence claims 12 and 17 are rejected on similar grounds as claim 1.
Dependent claims 3-7, 9-10, 14-16, and 19-24 further define the abstract idea that is present in their respective independent claims 1, 12, and 17, thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-7, 9-10, 14-16, and 19-24 are directed to an abstract idea.  Thus, the claims 1, 3-7, 9-10, 12, 14-17, and 19-24 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12, 14-15, 17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Benson, US Patent Application No. 2015/0294425 in view of Preston et al., US Patent Application No. 2021/0279778.
Regarding claim 1, Benson discloses a method, comprising: 
storing, by a computer system, a plurality of cryptocurrency acquisition transactions in an ascending order of respective transaction timestamps (Fig. 9A, 13, 16; [0029], [0042]); 
storing a plurality of cryptocurrency disposal transactions in an ascending order of respective transaction timestamps (Fig. 9A, 13, 16; [0029], [0042]); 
selecting a cryptocurrency disposal transaction of the plurality of cryptocurrency disposal transactions (Fig. 9B, 13; [0029]); 
selecting, from the plurality of cryptocurrency acquisition transactions, one or more candidate cryptocurrency acquisition transactions, such that a timestamp of each candidate cryptocurrency acquisition transaction is less than a timestamp of the selected cryptocurrency disposal transaction (Fig. 9B; [0029]); 
matching the selected cryptocurrency disposal transaction with at least a subset of the one or more candidate cryptocurrency acquisition transactions including the selected cryptocurrency acquisition transaction (Fig. 9B; [0053]); 
determining, for each of the matched transactions, a corresponding fiat currency transaction amount (Fig. 13; [0032], [0063]-[0064]);  
computing, using the fiat currency transaction amounts, one of: a gain associated with the cryptocurrency disposal transaction or a loss associated with the cryptocurrency disposal transaction (Fig. 13, [0029], [0063]-[0064]);
generating a data set comprising one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction (Fig. 13, [0064]); and 
utilizing the data set for a cryptocurrency market simulation application.
Benson does not specifically disclose
utilizing the data set for a cryptocurrency market simulation application.
However, Preston discloses
utilizing the data set for a cryptocurrency market simulation application ([0053], [0095]-[0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Benson to include the above-noted disclosure of Preston.  The motivation for combining these references would have been to estimate tax liability.
Regarding claim 3, Benson discloses 
responsive to determining that the amount of the selected cryptocurrency disposal transaction exceeds the running total amount of matched cryptocurrency acquisition transactions, selecting a next acquisition transaction from the memory data structure by traversing the memory data structure in the direction defined by the applicable accounting rule ([0025], Fig. 7, 9A, 9B). 
Regarding claim 4, Benson discloses 
responsive to determining that an amount of the selected cryptocurrency acquisition transaction exceeds the difference between the amount of the selected cryptocurrency disposal transaction and the running total amount of matched cryptocurrency acquisition transactions, reducing the amount of the selected cryptocurrency acquisition transaction by the difference between the amount of the selected cryptocurrency disposal transaction and the running total amount of matched cryptocurrency acquisition transactions (Fig. 9A, 9B). 
Regarding claim 5, Benson discloses 
selecting a next cryptocurrency disposal transaction of the plurality of cryptocurrency disposal transactions (Fig. 9A, 9B). 
Regarding claim 6, Benson discloses wherein the fiat currency transaction amount is based on a fiat currency price of a cryptocurrency identified by the transaction, wherein the fiat currency price was effective at a time identified by a timestamp of the transaction ([0044]). 
Regarding claim 7, Benson discloses wherein computing the gain further comprises: 
summing the fiat currency transaction amounts of the matched cryptocurrency acquisition transaction and the fiat currency transaction amount of the selected cryptocurrency disposal transaction (Fig. 12, 13, [0063], [0064]). 
Regarding claim 10, Benson discloses 
utilizing the data set for training a machine learning-based application (Fig. 9A, 13, 16; [0029], [0042]). 
Regarding claim 21, Benson discloses responsive to determining that an amount of the selected cryptocurrency acquisition transaction is less than or equal to a difference between an amount of the selected cryptocurrency disposal transaction and a running total amount of matched cryptocurrency disposal transaction and a running total amount of matched cryptocurrency acquisition transactions, adding the amount of the selected cryptocurrency acquisition transaction to the running total amount of matched cryptocurrency acquisition transactions (Fig. 9A, gain or loss column, [0013], [0016], [0029], [0042]).
Claims 22-24 are substantially similar to claims 21 and 6 and hence rejected on similar grounds.
Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benson, US Patent Application No. 2015/0294425 in view of Preston et al., US Patent Application No. 2021/0279778 in view of Regan, US Patent Application No. 2014/0180883.
Regarding claim 9, Benson discloses 
generating an electronic tax accounting form reflecting one of: the gain associated with the cryptocurrency disposal transaction or the loss associated with the cryptocurrency disposal transaction (Fig. 9-13, 15, [0077], [0079]); 
responsive to receiving, via a graphical user interface, an approval of the electronic tax accounting form, digitally signing the electronic tax accounting form; and 
uploading the electronic tax accounting form to a server authorized to accept electronic tax form filings ([0079]. 
Benson does not specifically disclose
responsive to receiving, via a graphical user interface, an approval of the electronic tax accounting form, digitally signing the electronic tax accounting form.
However, Regan discloses
responsive to receiving, via a graphical user interface, an approval of the electronic tax accounting form, digitally signing the electronic tax accounting form (Fig. 1A, 4; [0087]-[0099], [0141]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Benson to include the above-noted disclosure of Regan.  The motivation for combining these references would have been to provide a more comprehensive on-line system that facilitates the tax-filing process.
Claims 16 and 20 are substantially similar to claim 9 and hence rejected on similar grounds.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-10, 12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 15-18, and 20 of co-pending Application No. 16/703,303 and claims 1-6, 8-12, 14-15, 17-18, and 20-24 of co-pending Application No. 16/544,555 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to determining tax liability associated with cryptocurrency transactions.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to Double Patenting Rejection, Applicant maintains the rejection as the arguments are not persuasive.
Examiner has withdrawn 35 U.S.C. 112(b) rejection of claims 1, 3-17, and 19-20 in view of amendment/argument.
Applicant's arguments filed dated 5/23/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1, 3-7, 9-12, 14-17, and 19-20 under 35 U.S.C. 101, Applicant states that the claim limitations of “generating a data set comprising one of: the gain associated with the cryptocurrency disposal transaction; and utilizing the data set for a cryptocurrency market simulation application” are clearly directed to practical applications of the claimed methods and/or systems.
Examiner respectfully disagrees and notes that generating a data set limitation is abstract in nature and there is no technical/technology improvements as a result of this.  Thus, generating a data set limitation does not integrate the abstract idea into a practical application and hence these arguments are not persuasive.
With respect to the rejection of claims 1-8, 10, 12-15 and 17-19 under 35 U.S.C. 103, these arguments are moot in view of new grounds of rejection presented above in this office action.  Preston is cited for disclosing utilizing the data set for a cryptocurrency market simulation application.  For example, Preston discloses in cryptocurrencies in [0053], costs may be input by the user of extracted from a live data feed from spot/futures market data for use in the simulation in [0095]-[0096].  Preston’s disclosure is in the field of trading and hence relevant to the claimed invention.
With respect to Applicant’s arguments regarding claims 9, 16 and 20 under 35 U.S.C. 103(a), Examiner relies on the response presented above for claims 1, 12, and 17 for maintaining the rejection of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693